 THE CATALYSTRandall P. Kane, Inc., d/b/a The Catalyst and Hotel,Motel, Restaurant Employees & Bartenders Inter-national Union Local 483. Case 20-CA-11333June 21, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn March 15, 1977, Administrative Law JudgeRichard J. Boyce issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and General Counsel submit-ted his brief in support of that decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Randall P. Kane,Inc., d/b/a The Catalyst, Santa Cruz, California, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended order.The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.2 We affirm the Administrative Law Judge's finding that Respondentshould be required to bargain, but modify the date of the bargaining orderto the date of demand, April 19, 1976, rather than the date Respondentbegan its unlawful course of conduct, April 5, 1976, since all the violationscommitted prior to that date are otherwise remedied by our adoption of theAdministrative Law Judge's Order. Trading Port, Inc., 219 NLRB 298(1975). Chairman Fanning agrees with this result for the reasons set forth inhis concurrence in Beasley Energy, Inc.. d/b/a Peaker Run Coal Company,Ohio Division #1, 228 NLRB 93 (1977).DECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: This casewas heard before me in Santa Cruz, California, on January10, 11, 12, and 18, 1977. The charge was filed on April 19,1976, and amended on May 17 and 25 and June 1, byHotel, Motel, Restaurant Employees & Bartenders Inter-national Union Local 483 (Union). The complaint issued230 NLRB No. 54on August 19 was amended during the hearing and allegesviolations by Randall P. Kane, Inc., d/b/a The Catalyst(Respondent), of Section 8(aX)(1), (3), and (5) of theNational Labor Relations Act (Act), as amended.The parties were permitted during the hearing tointroduce relevant evidence, to examine and cross-examinewitnesses, and to argue orally. Posttrial briefs were filed bythe General Counsel, by Respondent, and by the Union.I. ISSUESThe issues are whether Respondent:1. By admitted Supervisor/Agent DePew (Eddie)McShan and alleged Supervisor/Agent Robert Widin,made various statements in April and May 1976 that wereviolative of Section 8(a)(1).2. Discharged Tony Rice and Peter Puhl on April 14,1976; and, if so, whether those discharges violated Section8(aX3) and (1).3. Violated Section 8(aX3) and (1) by its discharge ofPeter Puhl on May 5, 1976.4. Violated Section 8(aX)(5) and (1) by refusing torecognize the Union as the bargaining agent of itsemployees.n. JURISDICTIONRespondent is a California corporation engaged in theoperation of a bar and restaurant in Santa Cruz. Its annualgross income exceeds $500,000, and it annually purchasesdirectly from out of State goods and materials valued inexcess of $10,000. It is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.m. LABOR ORGANIZATIONThe Union is an organization in which employeesparticipate and which exists for the purpose of representingemployees in collective bargaining with employers con-cerning terms and conditions of employment. It is a labororganization within the meaning of Section 2(5) of the Act.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionThe events in question occurred during the "shakedown"period following Respondent's move to new and largerquarters. The new place opened for business on St.Patrick's Day, March 17, 1976. About 86 employees wereemployed at relevant times in the performance of thevarious services that go with a bar/restaurant/live-enter-tainment operation.In late March, one of the employees, alleged discrimina-tee Tony Rice, inquired of an official of the Union aboutunion representation; and, on April 1, Rice and allegeddiscriminatee Peter Puhl, along with coworker JackRyerson and a couple former employees, met with RobertGamberg, the Union's business manager, to pursue thematter. Gamberg provided Rice, Puhl, and Ryerson withblank union pledge cards and instructed them to solicit thesignatures of their fellow employees.355 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSome 51 employees signed cards between April I and13.1 On April 19, Gamberg sent a letter to Randall Kane,Respondent's president and owner, asserting that theUnion "represents a majority of the employees working inyour establishment," and "requesting a meeting to negoti-ate a collective bargaining agreement." Gamberg's letterclosed by asking that Kane contact him "to arrange amutually convenient time and place to meet." Kane did notreply.B. The Alleged Independent Violations of Section8(a)(1)1. The first and second allegationsParagraphs 6(a), 6(b), and 12 of the complaint allegethat, on April 5, DePew (Eddie) McShan, Respondent'sgeneral manager, "threatened employees with discharge offellow employees because of their support for the Union,"and "created the impression that employees' union activi-ties were under surveillance by telling them that Respon-dent was aware of their union activities," thereby violatingSection 8(a)(X) in each respect.Facts: The aforementioned Peter Puhl was responsiblefor customer admissions the night of April 4-5. Afterclosing, McShan commented to Puhl that there was adiscrepancy of about 200 between those admitted thatnight and the number of admissions recorded by thecounting device Puhl had used. McShan stressed the needto comply with fire code restrictions on crowd size; andreminded Puhl that, because of the high cost of acts beingbooked into the new place, Respondent had abandoned itsformer policy of permitting each employee to invite oneguest to the shows free of the cover charge.Thinking that McShan was "questioning my integrity,"Puhl took umbrage. The conversation became heated. Puhlattacked the new policy on guests as well as the generalerosion of employee rights since the move. This promptedMcShan, as Puhl recalled, to say something about Puhl's"going around and unionizing the busboys." McShanadded, according to Puhl, that the employees did not needa union and Puhl disagreed, saying that they did not evenget overtime pay. Puhl's version continued that McShanpresently said:We'll fire all the busboys and hire Mexicans andFilipinos and they can work for $1.30 an hour and dotwice the work.Frank Ryerson, also previously mentioned, testified of aconversation with McShan during the first week in April inwhich McShan mentioned that Puhl has "been trying toorganize the busboys."McShan did not address himself, in his testimony, to thecomments attributed to him by Puhl and Ryerson aboutPuhl's organizing the busboys. Concerning the allegeddischarge threat, McShan testified that he stated to Puhland two others, in a moment of frustration over their lackof industry:I The manner in which the signatures were solicited is described later.2 Par. 6(d) was withdrawn by the General Counsel; and par. 6(e) wasdismissed, without objection, for want of supporting evidence.All you overeducated honkies back in here think youare working and don't know what work is. I can go overthere into Mexico and get a bunch of wetbacks and[sic] don't know nothing and in two days I'll teachthem how to run this place and one of them will beworth three of you.According to McShan, this was not part of his conversationwith Puhl after closing on April 5.Puhl and Ryerson are credited, there being no denial,that McShan made the references to Puhl's organizationalactivities. And Puhl is credited that McShan's statementabout bringing in Mexicans occurred during that portion oftheir April 5 discussion concerning Puhl's organizationalactivities and related matters. Although both impressed meas generally conscientious witnesses, Puhl's recall was moreimpressive than McShan's.Conclusions: It is concluded that McShan's commentsabout Puhl's organizational activities imparted an impres-sion of surveillance as alleged, violating Section 8(aX)(). Itis further concluded that either version of McShan'sremark about bringing in foreigners, while probably notintended or construed to be a literal threat of discharge asalleged, nevertheless carried an intimidating thrust in thecontext made, thereby violating Section 8(aX 1).2. The third allegationParagraphs 6(c) and 12 of the complaint allege that,between April 5 and 13, McShan "interrogated employeesabout their union activities," thereby violating Section8(aXl).Facts: McShan testified that, sometime after the organi-zational onset, he asked an employee, Kevin Samuels, if hehad signed a union card, and Samuels refused to answer.McShan elaborated that his children and Samuels arefriends; that Samuels frequently was in the McShan homeas a consequence; and that he, McShan, could not recall ifthis interrogation occurred at work or in the home.Conclusion: It is concluded that McShan's questioning ofSamuels, regardless of where it happened and of theinformality that may have obtained because of Samuels'friendship with the family, violated Section 8(aXl) asalleged.3. The fourth and eighth allegationsParagraphs 6(f),2 6(j),3 and 12 of the complaint allegethat, in April and May, Robert Widin "interrogatedemployees about their union activities," and "threatenedemployees with cessation of operations if the employeesselected the Union as their collective-bargaining represen-tative," thereby violating Section 8(aXl) in each respect.Facts: David Henderson testified that, shortly before aunion meeting in May, Widin asked him if he planned toattend; and that, later in the conversation, Widin statedthat Kane "would just as soon shut the place down thanhave a union."Widin admitted, in his testimony, that he asked severalof the employees about a union meeting to be held at3 Errors in the transcript have been noted and corrected.356 THE CATALYSTMcGuire's Tavern in May, adding that he even tried toattend, but was refused admission. He wished to attend, heclaimed, "because I was prounion and I was curious as towhat was going on." Concerning the conversation of whichHenderson testified, Widin testified that he commented onthe good and bad of union representation in response toquestions by Henderson. Widin denied ever raising theprospect of Kane's shutting the place down.The only significant variance between Henderson andWidin concerns the alleged shutdown remark. Widin iscredited that he said nothing of the sort. Had he beeninclined to such comments, it would seem likely that hewould have made them to others than Henderson, andthere is no testimony that he did. Beyond that, while Widindid not seem overly committed to the truth, especially intestimony going to his supervisory status, his overalldemeanor was more favorable than Henderson's.Conclusions: It is concluded that Widin's queries aboutthe union meeting violated Section 8(aXI) as alleged.4There being no credited evidence, however, that hementioned the possibility of a shutdown, the allegation thathe thereby violated Section 8(aX1) is without merit.4. The fifth allegationParagraphs 6(g) and 12 of the complaint allege that, onor about April 14, McShan "threatened employees bystating it [Respondent] would not rehire its employeesdescribed in Paragraph VII below [alleged discriminateesRice and Puhl] unless they abandoned their support of theUnion," thereby violating Section 8(aX1).Facts: On April 23-some 9 days after his allegeddischarge-Rice delivered a document to McShan settingforth Rice's idea of changes Respondent should make to"eliminate a lot of problems giving rise to dissatisfaction inthe work force." The document proposed, among otherthings, that a new job description be created for Rice, andthat he receive an hourly wage of $3.50.Upon leaving the document with McShan, Rice said hewould not return to work until his demands were met.McShan replied that he had no authority in that regard;that it was up to Kane. McShan then suggested that Ricecome back and, after the "bugs" had been worked out ofthe new operation, "then we'll work out all these things."McShan continued, as reported in his pretrial affidavit:4 The complaint alleges and the answer denies that Widin at relevanttimes was a supervisor and/or agent of Respondent. Widin's primaryoccupation is as a property man for Paramount Pictures in Hollywood. Forsome 7 years, however, between assignments at Paramount. he has workedfor Respondent. Thus, from early April through late May 1976, whilewaiting for production of a television series, "Serpico," to begin, he workedfor Respondent. He was in charge of the busboys on the day shift duringthat time, and "did a little of everything"-bussed tables, put stock away,tended bar, even washed dishes once in a while. Kane testified that Widinwas responsible for seeing "that the busboys performed all their duties";that Widin was empowered to make employees remain on a job until it wasfinished: and that he had the authority to recommend hiring and firing.Kane's pretrail affidavit states, moreover, that Widin himself could hire andfire. Concerning hiring and firing, however, Kane testified that all theemployees had the same authority. Widin testified that he had authority totell employees to take baths and what clothes to wear; and his pretrialaffidavit likewise states that he could hire and fire. Widin testified, much asKane had in that regard, that he had no more authority "than any other oldI told Rice that if they will drop the union, stop playingdirty pool, nothing would come of it. They could comeback to work, no one would be fired, there would be noreprimands. And if the employees wanted an in-houseassociation, they could have it.McShan adopted this passage in his testimony, clarifyingthat the "they" he referred to was Rice. He could not havebeen referring to Puhl, for Puhl was working regularly forRespondent at the time.5Conclusions: The overall context of the conversation,coupled with McShan's seeming insensitivity to verbalnuance, indicates that it was not his intent to conditionRice's job status upon dropping the Union, but rather toassure him that he was welcome to return; that there wouldbe no reprisals; and that the causes of his dissatisfactionwould be dealt with as circumstances permitted. Even so,McShan must be held accountable for the literal meaningof his words, as opposed to his intent, which can fairly beread as commingling unlawful conditions, threats, andpromises. Respondent therefore violated Section 8(aXI) asconcerns this conduct.65. The sixth allegationParagraphs 6(h) and 12 of the complaint allege that, onor about April 15, McShan "threatened employees withloss of economic benefits and more onerous workingconditions if employees selected the Union as theircollective-bargaining representative," thereby violatingSection 8(aX)(1).Facts: McShan admitted in his testimony that DavidHenderson and two other employees asked him what hethought would happen if the Union got in; and that hereplied that "there would be dress codes, rules andregulations, and everything to go by," that the employeeswould be making less than the minimum wage after payingunion dues and for their food, and that the employeesmight lose such benefits as free food and drinks.Conclusion: McShan's remarks must be regarded as morein the nature of retaliatory threats than good-faithpredictions of the likely result of bargaining, and thereforeviolated Section 8(aX)(1) as alleged.employee." Allowing for a considerable degree of unconventionality in theway Respondent runs its business, this testimony is rejected as patentlyabsurd. Indicative that Widin had power to fire, he gave Robert Lie anultimatum to improve his personal cleanliness within a week or be fired,prompting Lie to quit. Kane testified that he had no recall of directingWidin to do this; and Widin testified: "I did it on my own." It is concluded,weighing all the evidence, that Widin was a statutory supervisor.s McShan is credited that the conversation was substantially as relatedherein. Rice, interestingly, denied that McShan made the assertions onwhich the allegation of violation is based, also denying that he placedconditions upon his return to work. McShan, as previously noted, cameacross as a conscientious, if sometimes imprecise, witness, while Riceseemed inclined to tailor with an eye to the eventual outcome of the case.6 Although Rice's employment relationship with Respondent arguablyhad ceased by the time this incident occurred, he remained an "employee"within Secs. 2(3) and 8(a)(1) of the Act. Little Rock Crate & Basket Co., 227NLRB 1406(1977).357 DECISIONS OF NATIONAL LABOR RELATIONS BOARD6. The seventh allegationParagraphs 6(i) and 12 of the complaint allege that, onvarious dates in April and May, Widin "threatenedemployees with loss of economic benefits and moreonerous working conditions if employees selected theUnion as their collective-bargaining representative," there-by violating Section 8(a)(1).Facts: Frank Ryerson testified that Widin invited him tothe Oak Room Tavern for drinks on April 30,7whereuponWidin raised the subject of unions. Widin stated, accordingto Ryerson, that unions in general are "very good," butthat the Union "was really a bad union." Widin added, asRyerson recalled, that, should the Union get in, Kanecould make the employees get haircuts and wear suits,could impose "horrible" work schedules, could eliminatethe employees' free-food privileges, and could require theemployees to pay for every drinking glass that was broken.Finally, Ryerson testified, Widin said that everyone but thebartenders would get less money than before.sAnother employee, Lawrence Montoya, testified of threeconversations with Widin in May, all "basically the same,"in which Widin said it would "be hell" when the Union gotin-there would be less wages for more work, a dress codewould be imposed, and haircuts would be required.Concerning the Ryerson conversation, Widin testifiedthat his remarks were in response to Ryerson's asking hisopinion about unions, and that "I told him a lot of what Ithought were good things about unions and what I thoughtwere bad things as far as The Catalyst goes ...." Widinassertedly told Ryerson that, if Respondent's employeeshad union representation, it was his opinion "that wageswould increase, that maybe, maybe not we would gethealth and welfare. .... I said you don't get anything untilyou sit down and talk to these guys. You don't know whatyou are going to get ... ."Widin further told Ryerson, according to his testimony,that the advent of a union "could make things unpleasant";that it would not mean that Kane "can't place peoplewhere he wants" concerning scheduling and assignments;and that it "would tend to impersonalize it [The Catalyst],take away a lot of liberties, a lot of little things that you cando there that you can't get away with at most jobs ...."Widin denied saying wages would be less.Widin could recall only one conversation with Montoya,testifying that his comments on that occasion also were inanswer to being asked his opinion of unions and what itwas like to work in a union shop.9He reputedly stated thata union "would depersonalize" The Catalyst and cause aloss of "personal liberties," such as being able to call in onshort notice that one would miss a few days' work; thatwages would go up; that Kane "could possibly put a dresscode into effect"; that the hours of some of the employeesmight be cut back; and that, if any of the employees shouldbe laid off, the Union was not likely to be of help inlocating new work for them. Widin testified that hequalified his opinions by saying no one could be sure whatI Ryerson placed this conversation on the night of the Ali-Jimmy Youngprizefight. The San Francisco Public Library advises that the fight was onApril 30.8 Ryerson was a bartender.9 Widin intimated in his testimony that the employees viewed him asmight happen- "these things could happen when we sitdown and bargain." He denied telling Montoya therewould be less wages for more work.The chief difference between Widin's testimony and thatof Ryerson and Montoya is that he would have it that hecouched the possible changes in terms of the bargainingprocess, while their versions make no mention of thisqualification. Their testimony, in addition, attributes toWidin the prospect of reduced wages, and he denied sayingthat. Although conveying the impression of high compe-tence, Widin seemed at times to be using his talents toconceal rather than reveal the truth. This was particularlyshown by the farfetched character of some of his assertionsrelating to his supervisory status, previously mentioned.Ryerson and Montoya, on the other hand, impressed me asbeing both reasonably capable and reasonably conscien-tious witnesses. They are credited in those instances thattheir testimony disagrees with Widin's.Conclusion: It is concluded that Widin's remarks toRyerson and Montoya about the adverse consequences ofunion representation were more in the nature of retaliatorythreats than good-faith predictions of what bargainingmight bring, and thus violated Section 8(aXl1) as alleged.7. The ninth allegationParagraphs 6(k) and 12 of the complaint allege that, onor about May 22, McShan "threatened employees thatRespondent would seek to terminate unemploymentbenefits of former employees because of their activities insupport of the Union," thereby violating Section 8(aXl).Facts: Ryerson testified that, in late May as they wereleaving work, he asked McShan why Respondent hadreported to the state agency handling unemploymentcompensation that a former employee, Richard Webb, hadquit instead of the fact that he had been laid off. McShanreplied, according to Ryerson, that Webb had been"behind the Union";loand that, if "they play dirty,"Respondent would use "every dirty trick in the book."David Henderson testified that, sometime in May,McShan told him that, if the union campaign continued, hewas going to see to it that Peter Puhl, Larry Montoya, andWebb were jailed for welfare fraud.McShan's version of the Ryerson conversation, which heplaced in April, is that Ryerson complained to him thatKane was "playing politics" against Webb by opposing a13-week extension of Webb's unemployment benefits; andthat McShan countered that Kane could have done muchworse than that by Webb had he "wanted to play dirty."McShan denied the remarks attributed to him by Hender-son.As is mentioned elsewhere in this Decision, McShancomported himself credibly on the witness stand, readilyadmitting some instances of misconduct. Henderson, asearlier noted, was not notably impressive in demeanor, andRyerson's testimony just related suggests that he miscon-something of an expert on union representation by virtue of his beingrepresented by a union in his employment with Paramount.1' Although not on the payroll at the time, Webb attended the April Imeeting--in fact, provided the facility where it was held-that marked theorganizational onset.358 THE CATALYSTstrued McShan's reference to playing dirty. McShan iscredited in all respects concerning this allegation.Conclusion: The testimonial base having been discredit-ed, this allegation is without merit.C. The Alleged Violations of Section 8(a)(3)I. FactsThe alleged April 14 discharges of Rice and Puhl. Rice washired in August 1975. He began as a busboy, later doingoccasional bartending. When Respondent moved to thepresent location in mid-March 1976, Rice was installed as abarboy. On the second night, professedly "tired of the barpolitics," he asked McShan to switch him to security. Hisrequest was granted, and Rice thereafter did such things asmaintain order on the dance floor, check ID cards toprotect against the infiltration of minors, etc. In the lastseveral days of his employment, he mainly checked handstamps at the door to the dancing area so that no oneescaped the cover charge.Puhl was hired in June 1974. At the present location, hewas a combination doorman/floorman, collecting covercharges, checking ID's, wiping tables, bouncing, etc.The events in question began to unfold after the 1:30a.m. closing on the night of April 13-14, 1976. One of theemployees, Scott Garvin, informed Kane that Rice andPuhl "want to start a union." Garvin then sought out Riceand Puhl, who had just walked out the door, suggestingthat they speak with Kane about the union situation.Garvin evidently undertook this without suggestion fromKane." As earlier indicated, and as will be more fullydetailed later in this Decision, Rice and Puhl were amongthose to meet with the Union's Gamberg on April 1, andsince had been active in seeking employee signatures onunion cards.Rice and Puhl reentered the premises and went to seeKane, only to be told by him that he did not want a"confrontation" that night. It was decided that they insteadshould meet at 9 o'clock that same morning, and Rice andPuhl again began to leave. They had not gone far, however,when Garvin caught up with them and said that Kane haddecided to see them than, after all.The two returned to Kane, who was standing at the bar.Garvin stood perhaps 5 feet away during the ensuingconversation, and several other employees were in thegeneral area. Kane had had about eight bottles of beer thatevening, which he termed "an occupational hazard if youare a saloon keeper." Kane shook hands with Rice andPuhl and asked where they wanted to begin. Riceresponded that there was much employee discontent over"certain inequities" as between the bartenders and thebusboys. He elaborated that, while the bartenders were" Garvin testified: "I was really feeling upset because a lot of theemployees ... were not getting along with each other... I thought I wasbeing a mediator or something."12 This is a selective adoption of the testimony of Rice, Puhl, Kane, andGarvin. According to Rice and Puhl, Kane further stated, at the end of theconversation, that they should get a lawyer and sue him. Kane deniedinviting them to sue him, and Garvin testified that there was no suchmention. Garvin admittedly was not sure of all the details of theconversation because of the passage of time; and it was obvious, apart fromthe difficulties inherent in recalling the precise verbiage of an emotionallyallowed to drink "as much as they pleased" without paying,the busboys had not been permitted, since the move, tohave free beer or to invite their friends into the dancingarea free of the cover charge. Rice continued that theemployees "needed some kind of an organization to beable to ... deal with grievances and things like this," andthat the Union "would get the whole trip together."At or about that point, Kane asked what was in theUnion's contract. Rice answered that he was not qualifiedto say, but that he knew there was provision for healthinsurance. Kane asked where he was "supposed to get thef-g money" for that, and Rice opined that "half comesfrom the union and half from the employer." Rice addedthat Kane was "probably getting ripped off"--i.e., beingstolen from-by the bartenders, and that more moneywould be available "to pay the people on the bottom" ifKane "tightened up his act at the top." Rice proposed thatKane hire a certified public accountant to audit the baroperation, to which Kane asked if he had any idea howmuch CPA's charge after midnight.Kane asked at length if Rice and Puhl believed that "allthat glitters is gold"; adding that he had built the new placefor fun, as a "toy," not for commerce. Rice responded withsome vague reference to Federal laws; and Kane, admit-tedly "agitated and exasperated," shouted that they were"morons and imbeciles," without any concept of money,and that they should "get the hell out" and go find a job, orwords to that effect. Rice and Puhl promptly left. Theexchange lasted 10 to 15 minutes.'2On the afternoon of the same day, April 14, JohnSingleton, Respondent's counter manager and an admittedsupervisor, asked Kane if Puhl had been fired. Kaneanswered in the negative, and Singleton said: "Well, hedoesn't want to come back unless he talks to you becausehe is worried." 13Kane told Singleton to tell Puhl "to cometalk with me." Singleton conveyed the good news to Puhl,who came to see Kane later that afternoon. Kaneapologized for "blowing up last night," and assured Puhlthat his job was still there. Kane said he had always donehis best for the employees "as far as distributing thelargesse" of the business, and voiced the hope that the newplace would be a better moneymaker than the old. Puhlsaid he was not so concerned about money as medicalcoverage, and Kane responded that he had checked intomedical programs and found that they "weren't feasible."The conversation closed with Puhl asking to be excusedfrom work that night, explaining that emotional distressfrom the previous night's encounter had prevented hisgetting proper rest. Kane consented. Puhl returned to workthe night of April 15, missing only the one shift, remaininguntil discharged on May 5. That discharge is describedlater.charged exchange, that Rice, Puhl, and Kane were laboring under the samedisability. Regardless, Kane and Garvin are credited that Kane did notmake that particular statement. Kane especially came across as possessive offairly good recall and as being disinclined to partake of self-servingfalsehood. The testimony of Randolph Jamal and Thomas Schneider, calledby Respondent to corroborate Kane, is given no weight for this purpose,neither having been near enough to effectively observe.13 Earlier in the afternoon of April 14. Rice and Puhl had met withSingleton to consider an inhouse union for Respondent's employees, as analternative to the Union.359 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlso on April 14, at or about noon, Rice visited McShanin McShan's office. To Rice's question if he had been fired,McShan answered: "I don't really know what happenedlast night, but as far as I know, you're not fired." Ricedeclared that he would not return under existing circum-stances; that he wanted union representation and unionbenefits, and would not return unless he got them. McShanurged Rice to stay on the job-"we can work things out"--and the conversation ended.14McShan then reported to Kane that he had told Rice hestill had his job, asking if that was all right. McShan addedhe did not want to lose Rice as an employee. Kane repliedthat this was fine with him.On April 16, not a normal payday, Rice called on Kane,requesting his pay. Kane prepared a check on the unstatedassumption that Rice was signifying his intention to quit.The attendant conversation, as Kane recalled, was "mini-mal." 15Rice devoted the next several days to the preparation ofa 4-page, single-spaced, typewritten document whichcontained, in his words, "a list of changes that, ifimplemented in The Catalyst, would eliminate a lot ofproblems giving rise to dissatisfaction in the work force."Rice delivered copies of the document to McShan on April23, asking that McShan in turn furnish one to Kane. Healso delivered copies to various of the employees to beaffected by his proposed changes. The document proposed,among other things, that a new job description be createdfor Rice, and that he receive an hourly wage of $3.50.Upon leaving the copies with McShan, as previouslydescribed,16Rice said he would not return to work until hisdemands were met. McShan replied that he had noauthority in that regard; that it was up to Kane. McShanthen suggested that Rice come back and, after the "bugs"had been worked out of the new operation, "then we'llwork out all these things." McShan continued, as reportedin his pretrial affidavit:I told Rice that if they will drop the union, stop playingdirty pool, nothing would come of it. They could comeback to work, no one would be fired. There would beno reprimands. And if the employees wanted an in-house association, they could have it.As earlier mentioned, McShan adopted this passage in histestimony, clarifying that the "they" he referred to wasRice.Rice never did return to work, and there apparently wasno further communication between him and officials ofRespondent.The May 5 discharge of Puhl: Puhl continued on the jobuntil May 5, when he was discharged by Kane at the startof his shift. Sometime before the discharge, possibly earlierthe same day, Puhl and Widin had clashed over Widin'spart in causing Robert Lie and Kevin Samuels to leave the14 McShan is credited that Rice asked if he had been fired, and thatMcShan answered in the negative. Rice testified that he could not recallasking the question and that McShan did not-"absolutely not"-say hestill had a job. McShan, as earlier noted, was a generally credible witness.Rice, on the other hand, gave the distinct impression of being less thancandid in the interests of enhancing his case.1s Rice's testimony that this occurred on April 14 or 15, and that Kanesaid "groovy" when Rice asked for his check is discredited. Respondent'spayroll.1Puhl accused Widin of stabbing Lie and Samuelsin the back, and of "causing a lot of problems aroundthere." Widin countered that Puhl was "disrupting thesmooth flow of work" by taking busboys aside and "talkingabout whatever he was talking about"; that Puhl was"getting involved in things that didn't concern him"regarding Widin's activities; and that "that was the kind ofattitude that he [Puhl] could lose his job over."Widin told Kane of his quarrel with Puhl; and, whenPuhl reported for work the evening of May 5, Kane statedto him: "Seeing how we feel about each other, let's severour relationship." Kane recalled explaining that he was"really tired of his [Puhl's] interfering with the day-to-dayoperations of the place ... and of his spending all his timetalking when he was supposed to be working." The nextday, when Puhl called for further elaboration, Kane statedthat Widin had every right to fire Lie and Samuels; that he,Kane, had become annoyed by Puhl's talking to otheremployees when he and they were supposed to be working;and that he "could not stand being vilified" by Puhl. In thisregard, Kane testified that he had reached the conclusion,based upon reports back to him, that Puhl had been"buttonholing employees about the union and bad-mouth-ing" him.2. ConclusionsThe alleged April 14 discharges of Rice and Puhl: Thebedrock issue, concerning this allegation, is whether Kanein fact discharged Rice and Puhl during the early morninghours of April 14. It is concluded, in agreement withRespondent, that he did not; and, therefore, that theallegation is without merit.True, Kane was upset by Rice's espousal of unionrepresentation and benefits; true, he disparaged Rice andPuhl as "morons and imbeciles"; and true, he brought theconversation to an abrupt end by loudly ordering them to"get the hell out" and go find a job. Kane's concludingthrust, in particular, was arguably suggestive of an intent todischarge. Even McShan and Singleton were prompted toverify with Kane, later, that Rice and Puhl had not beenfired.On the other hand, without belaboring semantics, Kane'sword selection was outside the traditional if discharge wason his mind. It perhaps is equally arguable, then, that hiswords carried no jural intendment, but simply were thecloudburst of a mercurial person, brought on by thefrustrations of the moment in combination with a long dayand a few beers. It is necessary, therefore, to examine thesurrounding events to divine Kane's true meaning.That examination preponderates against the GeneralCounsel's discharge argument. Most telling, Kane toldPuhl later on April 14, both directly and through Singleton,that his job was still there; and Puhl remained on the job,missing only the April 14-15 shift at his own request.records reveal that the check issued on April 16, and Kane credibly testifiedthat "groovy" is "not part of my vocabulary."'s This incident, described above in Sec. IV, B, 4, in the 8(aXl) context,conflicts in testimony then being resolved in favor of McShan.17 Lie had quit in pique after being told by Widin that, unless heimproved his personal cleanliness within a week, he would be fired. Samuelsapparently was fired, under circumstances not revealed on the record.360 THE CATALYSTSimilarly, McShan told Rice on April 14 that, "as far as Iknow, you're not fired," and later verified with Kane thatthis was so.Rice's conduct, moreover, was scarcely that of one seeinghimself as a discharge victim. He met McShan's April 14urgings that he stay by saying he would do so only if therewere to be union representation and benefits; and hethereafter submitted the four-page "list of changes," amongthem that a new job description and wage level befashioned for him, conditioning his return upon the list'simplementation. This bespeaks the arrogance of one whobelieved his services were coveted rather than in discard.This is not to say that the General Counsel's entireargument rests upon Kane's inflamed verbiage in the weehours of April 14. There was McShan's comment to Rice,when Rice delivered his list on April 23, that if Rice would:...drop the union, stop playing dirty pool, nothingwould come of it. They [He] could come back to work,no one would be fired. There would be no reprimands,and if the employees wanted an in-house association,they could have it.McShan's naked language certainly suggests that he wasimposing a condition upon Rice's return, which suggests inturn that Rice had been discharged, or at least suspended.But, as concluded earlier, supra, when evaluating thiscomment as a violation of Section 8(aX)(1):The overall context of the conversation, coupled withMcShan's seeming insensitivity to verbal nuance,indicates that it was not his intent to condition Rice'sjob status upon dropping the Union, but rather toassure him that he was welcome to return; that therewould be no reprisals; and that the causes of hisdissatisfaction would be dealt with as circumstancespermitted.The General Counsel next cites, as proof of discharge,McShan's pretrial affidavit, in which it is stated at onepoint: "Sometime after he was fired4 Rice told me hethought he made a mistake in starting the union."(Emphasis supplied.) The affidavit, however, was notdrafted by McShan, but by an agent of the NLRB, andMcShan credibly testified that he did not give it a fine-toothed scrutiny when it was presented for signing. Beyondthat, and as mentioned above, McShan's testimonygenerally revealed a certain casualness toward linguisticprecision. Finally, the imprecision in this instance, if suchwas the case, may have been as much the drafter's asMcShan's. Kane's affidavit, also prepared by an agent ofthe NLRB, states that Robert Lie was fired, when therecord is plainly to the contrary. McShan's affidavit, inshort, is worthy of some weight on the discharge issue, butis anything but dispositive.The General Counsel makes the additional argumentthat Rice, at least, was discharged, as revealed by Kane'sinviting Puhl, but not Rice, to come and talk with him theafternoon of April 14. This argument ignores that theinvitation to Puhl followed Singleton's disclosure that PuhlIs By contending in that forum, as well as this, for instance, that theemployee had quit; or by contending that the discharge was for cause ratherthan through no fault of the employee."doesn't want to come back unless he talks to you [Kane]because he is worried." No similar sentiment was conveyedon behalf of Rice.The General Counsel also argues in his brief thatRespondent's failure to oppose Rice's application forunemployment benefits was "a highly inconsistent positionfor an employer to take with respect to an employee itclaims has quit." This is a dubious premise at best. It couldbe argued with equal force that an employer, incensed tothe point of discharging a union-sympathetic employee,would be moved by that same sense of betrayal to opposerather than acquiesce in the employee's claim.18And, evenaccepting the abstract validity of the premise, it does notnecessarily obtain as concerns the employer in question.The record is replete with intimations that Kane routinelyabetted his past and present employees in their efforts tomaximize unemployment benefits, frustrate creditors, etc.Lastly, the General Counsel argues that the "finalinconsistency in Respondent's defense to the Rice dis-charge" is this passage from Kane's pretrial affidavit:On the day before my conversation with Rice and Puhl,I had already decided to terminate Rice. Rice was simplystanding in a little doorway between the two bars tokeep people from going from one bar to the other and Idecided that this job could be performed just as well bya simple gate. [Emphasis supplied.]Overlooking this argument's self-defeating assumption thatthe presumed discharge decision derived from factorsindependent of Rice's union sympathies, it fails toacknowledge Kane's testimony during the hearing, whichput a different light on the situation:We had Tony [Rice] guarding a little hole in the walland it seemed like he could be better used someplaceelse. I think what I had decided to do was terminatethat job, not terminate Tony.It is concluded that Kane's live testimony in this instance,given under the known and orderly conditions of hearing,is deserving of greater credence than that in his affidavit,given under conditions unknown, especially consideringother indications, previously noted, of a possible want ofcare by both the NLRB and some of the witnesses in thepreparation of affidavits.The May 5 discharge of Puhl: That Puhl was dischargedon May 5 is uncontroverted. The question to be resolved iswhy. It is concluded, in agreement with the GeneralCounsel, that the discharge was at least partially motivatedby Puhl's continuing union advocacy to his coworkers; andthat it therefore violated Section 8(a)3).Kane, himself, as much as admitted the proscribedmotive, testifying that he had grown tired of Puhl's"interfering with the day-to-day operation of the place ...and of his spending all his time talking when he wassupposed to be working"; adding that he had determinedthat the objectionable talking had consisted of Puhl's"buttonholing employees about the union and bad-mouth-ing" him. As the Board stated in Hambre Hombre361 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEnterprises, Inc., d/b/a Pauchito's, 228 NLRB 136 (1977),an employee's "activity of talking about the Union duringworking time" is protected, absent a valid no-solicitationrule. Respondent had no such rule.D. The Alleged Violation of Section 8(a)(5)1. FactsAs previously mentioned, 51 employees signed pledgecards between April 1 and 13; and the Union made awritten demand for recognition, which went unanswered,on April 19. The election processes of the NLRB were atno time invoked. Counsel stipulated that the unit neverexceeded 86 employees.9sThe cards, all identical, stated:HOTEL, RESTAURANT EMPLOYEES AND BARTENDERSINTERNATIONAL UNION LOCAL #483I, the undersigned, agree and respectively designate andauthorize Local #483 separately and/or collectivelythrough any of its affiliated Locals, agents or represen-tatives to represent me, and as such representatives forme, and in my behalf to negotiate and concludeagreements as to hours of labor, wages and otheremployment conditions.DateOccupationEmployerSignatureAddress CityTel. No.On April 2, to save the time of oral explanation, Ricetook it upon himself to draft and duplicate a writtencomment, which was stapled to most of the cards thereafterdistributed. It read:Once signed, this card gives the AFL-CIO permissionto represent you as an unorganized worker, before theNational Labor Relations Board. This does not meanyou are or have to join a union. This is only the first steptowards free and open discussion with regard tocollective bargaining between Catalyst workers and themanagement.There is absolutely no way for the owner or friends ofthe management to find out who has signed one ofthese authorization cards, and it is illegal for him to fireyou for doing so.19 The complaint alleges, the answer as amended during the hearingadmits, and it is found that this is an appropriate unit for purposes of theAct: "All employees of Respondent at its Santa Cruz restaurant, excludingall office clerical employees, guards, and supervisors as defined in the Act."20 Immediately after this testimony, Rice was asked by counsel forRespondent: "And that was the sole reason that you had them sign thecards, right?" Rice answered: 'That was the reason, yes." Earlier, Rice hadbeen asked by counsel for Respondent: "So, you told them that the solepurpose of this card was so they could get enough support for an election,right?" Rice answered: "That's about what we were trying to do, yes."Respondent asserts in its brief, citing this testimony, that "Rice secured thesignatures of a number of employees by telling them that the sole purpose ofsigning the cards was to seek an election." (Emphasis supplied.) Thisinterpretation is rejected. Analyzing the form of the questions and answers,Rice at most was describing his state of mind, not what he told prospectivesigners.PLEASE FILL OUT AND RETURN IMMEDIATELY TO YOURUNION REP.The solicitation of signatures was done by Puhl, Rice,and Frank Ryerson. Union Representative Gambergexplained on April 1, when furnishing them with blankcards, that card solicitation was "the first step" inorganizing; that, if 30 percent of the employees signed, theUnion could petition for an NLRB election; and that, if 50percent plus I cast ballots for the Union in the election,collective bargaining would follow. Rice recalled Gambergas saying the purpose of the cards "basically ... was to getan election."The lion's share of the soliciting was done by Puhl. Heestimated that he obtained about 50 signatures; and that,regardless of the presence of the stapled-on addendumafter April 1, he engaged in explanatory conversation withall but 5 or 10 of those 50. Puhl testified that his standardexplanation took this form:I would tell them that this is the initial step in trying toorganize a union for collective bargaining, that it's notjoining a union when you sign the card, that when apercentage of 30 percent was reached that they wouldpetition for an election, that it would be held secretballot. In order to win the election it would take 50percent plus one. Upon winning it then they would sitdown, the union representatives, and negotiate over acontract ....Similarly, Rice testified that he told prospective signers"that we're trying to get 30 percent of the people to sign sothat we could have an election to decide whether or not wewould have union representation"; 20 and Ryerson testifiedof telling would-be signers "that they were not joining aunion by signing that card, that it was leading towards anelection."To much the same effect, five of the card signers testifiedthat they were told in substance, when asked to sign, thatthe purpose of the cards was to give the employees achance to have an election to see if they wanted unionrepresentation.2Counsel stipulated that an additional 11signers, identified by name, would have testified in"substantially the same" way as these 5, if called.22The remaining facts pertinent to Respondent's allegedviolation of Section 8(aX5)-namely, its alleged otherviolations of the Act-have been previously developed.21 More specifically, Lee Jackson testified that Puhl told him that"essentially what we were doing was giving our okay to an election so thatwe could figure out whether or not we wanted a union"; Jonathan Eckerttestified that Puhl said "we would vote on whether we wanted to have theunion or not have the union"; Samuel Casson testified that Puhl told himthat he "needed a certain percentage of people employed at The Catalyst tosign one of the cards, in order for there to be an election to determinewhether or not the employees wanted the union"; Terri Beaudoin testifiedthat Puhl said "the only thing that it [signingl pertained to is that therewould be an election as to whether or not we wanted a union"; and SuePhillips testified that Rice said "it would give us a chance to have an electionto see if we wanted a union."22 This stipulation is of limited meaning inasmuch as none of the fivewhose testimony was incorporated testified identically, and the testimony ofone of the five, Beaudoin, with its "only thing" reference, arguably differedfrom that of the others in highly significant fashion.362 THE CATALYST2. ConclusionsThe organizational drive began April 1. By April 13, theUnion had obtained cards signed by 51 of Respondent's 86employees. On April 19, the Union sent a demand letter toRespondent, which was ignored. Meanwhile, as previouslyfound, Respondent committed assorted violations of theAct, beginning on April 5 and continuing into May, themost serious being Puhl's discharge on May 5. WhetherRespondent violated Section 8(a)(5) as alleged turns, then,on whether the Union's card majority was valid forrecognitional purposes; and, if so, whether Respondent'smisconduct impeded the NLRB's election processes to thepoint that the cards are a more reliable expression ofemployee sentiment. N.LRB. v. Gissel Packing Co., Inc.,395 U.S. 575 (1969).The majority question: Respondent contends, of course,that the card signatures were induced by representationsthat they were for the sole purpose of obtaining anelection; and, therefore, that the Union did not achieve avalid card majority.While the issue is hardly open and shut, this contention isrejected. The three solicitors-Puhl, Rice, and Ryerson-all testified in essence that they told the prospective signersthat they were trying to obtain enough signatures to enablean election, and there can be no doubt that they were notthinking of card recognition as an alternative to anelection. Yet, except for the testimony of one signer,23thereis nothing to suggest that the cards were represented asbeing for the sole purpose of obtaining an election, and thecards by their terms expressly designated the Union torepresent "the undersigned" in bargaining.24Walgreen Conpany, 221 NLRB 1096 (1975), involvedrepresentations much like those in question, namely, that:...the purpose of the card was to secure an NLRBelection, and, in the event a majority of the employeescast ballots at that election favoring representation bythe Union, the Union would then seek to bargaincollectively with the Company .... [221 NLRB at1102.]Sustaining the validity of the cards in that situation, theBoard observed, at 221 NLRB 1096:There is nothing inconsistent between obtainingauthorization cards in order to demonstrate sufficientemployee interest in representation to warrant anelection and in using the cards to demonstrate a union'smajority.Other cases in the same genre include Levi Strauss & Co.,172 NLRB 732 (1968), and Cumberland Shoe Corporation,144 NLRB 1268 (1963). In Levi Strauss & Co., the Boardaddressed itself to the solicitor's representation that signing"didn't mean that we were joining the Union, that we hadour choice when the election came up." 172 NLRB 732, fn.3. The Board, finding the cards to be valid, stated:23 As previously related (fn. 21), Terri Beaudoin testified that Puhl toldher that "the only thing that it pertained to is that there would be an electionas to whether or not we wanted a union."[T hat employees are told in the course of solicitationthat an election is contemplated, or that a purpose ofthe card is to make an election possible, provides in ourview insufficient basis in itself for vitiating unambigu-ously worded authorization cards on the theory ofmisrepresentation. [172 NLRB at 733.]Cumberland Shoe Corporation concerned the representationthat "a purpose of the cards was to secure a Boardelection." 144 NLRB at 1269. The Board, again deemingthe cards valid, declared:[I]t does not appear that they [the signers] were toldthat this was the only purpose of the cards. In this casethe cards, on their face, explicitly authorized the Uniononly to act as bargaining agent of the employees, and·..the failure of the Union's solicitors to affirmativelyrestate this authorization does not indicate that it wasabandoned or ignored.Yet other cases in this vein are The Great Atlantic dPacific Tea Company, Inc., Birmingham Division, 210NLRB 593 (1974), in which the cards were found not tohave been invalidated by the representation that they wereto see if the employees wanted an election and "it would beleft up to the people to vote it [the union] in or out" (210NLRB at 597); and Federal Stainless Sink Div. of UnarcoIndustries, Inc., 197 NLRB 489 (1972), in which the sameresult was reached concerning representations that "theyneeded so many more cards before they could go aheadand get an election," and "we need six or eight moresignatures in order for the union to hold an election." 197NLRB at 494.As a final piece of enlightenment in this area, there is theSupreme Court's oft-quoted declaration in N.LRB. v.Gissel Packing Co., supra at 395 U.S. 606-607:[E]mployees should be bound by the clear language ofwhat they sign unless that language is deliberately andclearly canceled by a union adherent with wordscalculated to direct the signer to disregard and forgetthe language above his signature. There is nothinginconsistent in handing an employee a card that saysthe signer authorizes the union to represent him andthen telling him that the card will probably be used firstto get an election.... We cannot agree ...thatemployees as a rule are too unsophisticated to bebound by what they sign unless expressly told that theiract of signing represents something else.To summarize, it was necessary for Respondent to provethe invalidity of at least 8 of the Union's 51 cards todestroy the Union's majority in the unit of 86. On theauthority just discussed, it is concluded that Respondentdid not succeed.The reliability of the cards vis-a-vis an election: The Boardconsistently has held in cases such as the present, involvingan unlawful discharge in combination with assortedindependent violations of Section 8(a)(1), that "cards24 The addendum stapled to some of the cards, while not serving itselucidating purpose particularly weU, cannot be said to have carried amessage at odds with that on the cards.363 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexecuted by a majority of the employees ...in favor ofthe Union are a more accurate measure of the free anduncoerced desire on the issue of representation than a[n]...election would be." Hambre Hombre Enterprises, 228NLRB 136.The superior reliability of the cards, together with theother requisites to an 8(a)(5) violation having beenestablished, Respondent perforce violated that section asalleged. It is concluded, moreover, that the duty torecognize arose April 5, when Respondent embarked uponits course of unlawful conduct, even though the Union'sdemand came some 2 weeks later. Jimmy Dean MeatCompany, Inc. of Texas, 227 NLRB 1012, fn. 2 (1977);Trading Port, Inc., 219 NLRB 298, 300-301 (1975).CONCLUSIONS OF LAWI. By giving its employees the impression that it wasengaging in surveillance of their union activities; byimplying to its employees that they could be replaced byMexicans, who would do more work for less money, shouldthey persist in their union activities; by questioning itsemployees concerning their union activities; by telling itsemployees that, if they would drop the Union, nothingwould come of it, there would be no reprimands, and theycould have an inhouse association if they wanted it; and bytelling its employees that there would be a dress code,haircut requirements, a loss of food and drink privileges,reduced wages, and other more onerous conditions if theychose to be represented by the Union, in April and May1976, all as found herein, Respondent in each instanceengaged in an unfair labor practice violating Section8(a)(1) of the Act.2. By discharging Peter Puhl on May 5, 1976, as foundherein, Respondent engaged in an unfair labor practiceviolating Section 8(a)(3) and (1) of the Act.3. By refusing to recognize the Union as the exclusivecollective-bargaining representative of its employees in theappropriate unit on and after April 5, 1976, as foundherein, Respondent engaged in an unfair labor practiceviolating Section 8(a)(5) and (I) of the Act.4. These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.5. Respondent did not otherwise violate the Act asalleged.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue this recommended:ORDER25The Respondent, Randall P. Kane, Inc., d/b/a TheCatalyst, Santa Cruz, California, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Giving its employees the impression that it isengaging in surveillance of their union activities; implying25 All outstanding motions inconsistent with this recommended Orderhereby are denied. In the event no exceptions are filed as provided by Sec.102.46 of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes.to its employees that they could be replaced by Mexicans,who would do more work for less money, should theypersist in their union activities; questioning its employeesconcerning their union activities; telling its employees that,if they would drop the Union, nothing would come of it,there would be no reprimands, and they could have aninhouse association if they wanted it; or telling itsemployees that there would be a dress code, haircutrequirements, a loss of food and drink privileges, reducedwages, and other more onerous working conditions if theychose to be represented by the Union.(b) Discharging any employee because of his unionactivity or support, or concerted activity protected by theAct.(c) Refusing to recognize and bargain collectively withHotel, Motel, Restaurant Employees & Bartenders Inter-national Union, Local No. 483, concerning the terms andconditions of employment of the employees in thisappropriate unit:All employees of Respondent at its Santa Cruzrestaurant, excluding office clerical employees, guards,and supervisors as defined in the Act.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2. Take this affirmative action:(a) Upon request, recognize and bargain with theaforementioned Union as the exclusive representative of allthe employees in the appropriate unit described above and,if an understanding is reached, embody it in a signeddocument if asked to do so.(b) Offer to Peter Puhl immediate and full reinstatementto his former job or, if that job no longer exists, to asubstantially equivalent job, without prejudice to hisseniority or other rights and privileges, and make himwhole for any loss of earnings or benefits he may havesuffered by reason of the discrimination against him,backpay to be computed in accordance with F. W.Woolworth Company, 90 NLRB 289 (1950), with interestthereon as set forth in Isis Plumbing & Heating Co., 138NLRB 716 (1962).(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(d) Post at its Santa Cruz, California, place of businesscopies of the attached notice marked "Appendix." 26Copies of said notice, on forms provided by the RegionalDirector for Region 20, after being duly signed byRespondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in28 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."364 THE CATALYSTconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges unfair labor practices not found herein.APPENDIXNoTncE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which we participated and had a chanceto give evidence, the National Labor Relations Board hasfound that we had committed certain unfair labor practicesin violation of Section 8(a)(1), (3), and (5) of the NationalLabor Relations Act, and has ordered us to post this noticeand abide by it.The National Labor Relations Act gives all employeesthe following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activity exceptto the extent that the employees' bargainingrepresentative and employer have a collective-bargaining agreement which imposes a lawfulrequirement that employees become union mem-bers.WE WILL NOT give our employees the impression thatwe are engaging in surveillance of their union activities;imply to our employees that they could be replaced byMexicans, who would do more work for less money,should they persist in their union activities; questionour employees concerning their union activities; tellour employees that, if they would drop the Union,nothing would come of it, there would be no repri-mands, and they could have an inhouse association ifthey wanted it; or tell our employees that there wouldbe a dress code, haircut requirements, a loss of foodand drink privileges, reduced wages, and other moreonerous working conditions if they chose to berepresented by the Union.WE WILL NOT discharge any employee because of hisunion activity or support, or concerted activity protect-ed by the Act.WE WILL NOT refuse to recognize and bargaincollectively with Hotel, Motel, Restaurant Employees& Bartenders International Union, Local No. 483,concerning the terms and conditions of employment ofthe employees in this appropriate unit:All of our employees at our Santa Cruz restau-rant, excluding office clerical employees, guards,and supervisors as defined in the Act.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirrights under Section 7 of the Act.WE WILL, upon request, recognize and bargain withthe aforementioned Union as the exclusive representa-tive of all the employees in the appropriate unitdescribed above and, if an understanding is reached,embody it in a signed document if asked to do so.WE WILL offer to Peter Puhl immediate and fullreinstatement to his former job or, if that job no longerexists, to a substantially equivalent job, withoutprejudice to his seniority or other rights and privileges,and make him whole for any loss of earnings or benefitshe may have suffered by reason of the discriminationagainst him.RANDALL P. KANE, INC.,D/B/A THE CATALYST365